 IPC, INC.IPC, Inc. and Frederick B. Gehrer. Case 3-CA-7299September 30, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MLMIELRSJENKINS AN) PI'INEI.I.OOn September 29, 1978, the National Labor Re-lations Board issued its Decision and Order' in theabove-entitled proceeding in which it ordered theRespondent, inter alia, to make whole Frederick B.Gehrer, Bruce Gray, Richard Luccro, and LarryRethvisch for any loss of pay resulting from theirunlawful termination. On November 8, 1979, theUnited States Court of Appeals for the Ninth Cir-cuit2entered its judgment enforcing the Board'sOrder. A controversy having arisen over theamount of backpay owed the discriminatees. theRegional Director for Region 31 duly issued andserved on the parties a backpay specification andnotice of hearing, which sets forth the amounts ofbackpay allegedly due the discriminatees. The Re-spondent has failed to answer the backpay specifi-cation and its allegations, therefore, stand uncon-troverted.On July 31, 1980, counsel for the General Coun-sel filed with the Board a Motion To Transfer Caseto and Continued Proceedings Before the Boardand for Summary Judgment. Subsequently, onAugust 7, 1980, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motionfor Summary Judgment should not be granted.3The Respondent has not filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides in relevant part with respect to a backpayspecification:Effect of failure to answer to plead specificallyand in detail to the specification.-If the re-spondent fails to file any answer to the specifi-' 238 NLRB 12212 N.L.RR v IPC, Inc.. 6)8 F 2d 1374' The Board alo ordered he hearing to he po'slpond indefinitelycation within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate.The backpay specification duly served on theRespondent stated that the Respondent should filewith the Regional Director an answer to said speci-fication within 15 days from being served with thespecification. The Respondent did not file ananswer to the backpay specification; nor did it filea response to the Notice To Show Cause. No goodcause to the contrary having been shown, in ac-cordance with the rule set forth above, the Boarddeems the Respondent to have admitted all allega-tions of the backpay specification to be true andthat there are no matters in issue requiring a hear-ing. Accordingly, we hereby grant the GeneralCounsel's Motion for Summary Judgment, andshall issue an appropriate order.On the basis of the backpay specification and theentire record in this case, the Board makes the fol-lowing findings of fact:We find that Frederick B. Gehrer, Bruce Gray,Richard Lucero, and Larry Rethvisch are entitledto be made whole under the Board's Order and hecourt's decree by payment to them of the amountsas summarized and calculated in the General Coun-sel's backpay specification; namely, by payments of$2,460.42 to Frederick B. Gehrer; $2,254.24 toBruce Gray; $2,787.20 to Richard Lucero; and$1,965.80 to Larry Rethvisch, plus interest accruedto the date of payment, minus the tax withholdingsrequired by Federal and state laws.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,IPC, Inc., Torrance California, its officers, agents,successors, and assigns, shall pay to the followingnamed employees the amounts set forth oppositetheir names, with interest thereon to be computedin the manner prescribed by Florida Steel Corpora-tion, 231 NLRB 651 (1977),4 less FICA and state,local, and Federal income taxes which are to bededucted.Frederick B. GehrerBruce GrayRichard LuceroLarry Rethvisch$2,460.422,254.242,787.201,965.804 Sec. gener;ally Imis Plumrning & IHlating (I, 138 NLRB 716 (19h2)252 NLRB No. 80623